Citation Nr: 1343028	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for cold injury residuals of the left lower extremity.

2.  Entitlement to an initial rating higher than 10 percent for cold injury residuals of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his March 2012 Board hearing, the Veteran testified that he perceived a marked increase in the severity of his cold injury residuals of his bilateral lower extremities since they were initially assessed during a July 2009 VA examination.  Specifically, he reported an increase in sensations of pain and numbness, toenail changes, lower leg hair loss, hyperhidrosis of his feet in warm weather, and increased symptomatology during cold weather.

Given this evidence of an increase in the severity of the Veteran's service-connected disabilities, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2011.

2.   Schedule the Veteran for a VA cold injury residuals examination conducted by an appropriate medical professional to assess the current severity of his cold injury residuals of the bilateral lower extremities.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must state whether the Veteran's cold injury residuals of either lower extremity are manifested by: pain, numbness, cold sensitivity; tissue loss; nail abnormalities; color changes; locally impaired sensation; hyperhidrosis; and/or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

The examiner must describe the effect of the Veteran's cold injury residuals on his employability.

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the full benefit with regard to either claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


